DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 

Barvo et al. Pub. No. US 2021/0352359 A1 (Hereinafter “Barvo”).

 	Regarding Claim 1, Barvo discloses a method for creating a shared viewing experience of an event at an event venue (see Abstract), the method comprising: 
 	a) receiving from one participant in a network a request for joint viewing of a video or movie from the network (see paragraph [0175]); 

c) creating a real time new video which includes three video layers (see  fig.5 and paragraphs [0083]-[0084] and  [0122]); and 
d) broadcasting the new real time video to all participants that consented to participate (see paragraph [0080]).

 	Regarding Claim 2, Barvo further discloses wherein the event is selected from a movie, a theater production, a sports event, a communal event, an educational event, a medical event and combinations thereof (see fig.6C and paragraph [0091]).
Regarding Claim 3, Barvo further discloses wherein the event venue is selected from a movie theater (cinema), a theater, a sports venue, a community center, a religious services center, an educational establishment and a medical establishment  (see paragraph [0172]).
Regarding Claim 4,  Barvo further discloses wherein the three video layers comprise a video content layer, a video event venue layer, and a video event participant layer (see include but not limited to figs.2, 5 and 8A-8B).
Regarding Claim 5,  Barvo further discloses wherein the creating the video content comprises combining digital visual effects, motion graphics and video content (see paragraph [0063]).
Regarding Claim 6,  Barvo further discloses wherein the creating the video event venue layer comprises choosing an event venue responsive to a number of consenting participants (see paragraph [0080]).
Regarding Claim 7,  Barvo further discloses wherein the video event participant layer comprises superimposing images of said number of consenting participants at said events venue (see include but not limited to figs.2, 5 and 8A-8B).
Regarding Claim 8,  Barvo further discloses wherein the creating the video event participant layer comprises superimposing virtual images of said participants with at least one of a real images and video of the event venue (see include but not limited to figs.2, 5 and 8A-8B).
Regarding Claim 9,  Barvo further discloses wherein the broadcasting step comprises broadcasting said video content layer appearing to occur at said event venue with said images of said number of consenting participants (see paragraphs [0078]-[0081]).
Regarding Claim 10, the claim is being analyzed with respect to the rejection of claim 1.
Regarding Claim 11, the claim is being analyzed with respect to the rejection of claim 4.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424